Title: Madison’s National Gazette Essays, 19 November 1791–20 December 1792 (Editorial Note)
From: 
To: 


Editorial Note
JM wrote eighteen unsigned essays that Philip Freneau published in the National Gazette between 21 November 1791 and 22 December 1792. (For details of his encouragement of Freneau’s newspaper, see The Origins of Freneau’s National Gazette, 25 July 1791.) Each essay bears the heading “For the National Gazette.” Two of them, forming a single, extended essay— “Money”—were probably written between September 1779 and March 1780 and are printed in PJMWilliam T. Hutchinson et al., eds., The
          Papers of James Madison (vols. 1–10, Chicago, 1962–77; vols. 11—, Charlottesville,
        Va., 1977—)., I, 302–9. They were published in the National Gazette on 19 and 22 December 1791.
A manuscript notebook in JM’s hand is the basis for five essays (see Notes for the National Gazette Essays, ca. 19 Dec. 1791—3 Mar. 1792 and n.). Elements from three notebook drafts (“Influence of the size of a nation on Government,” “Influence of external danger on Government,” and “Influence of public opinion on Government”) were used in the National Gazette essays “Public Opinion” (ca. 19 Dec. 1791), “Government” (31 Dec. 1791), and “British Government” (28 Jan. 1792). The second, third, and fourth paragraphs of the National Gazette essay “Government of the United States” (4 Feb. 1792) follow closely the notebook version of the same title, and the first three paragraphs of “Republican distribution of Citizens” (3 Mar. 1792) in the National Gazette closely resemble the same paragraphs of “Best distribution of people in Republic” in the notes.
The notebook, however, served only as an early draft for the essays. JM always added further material to form the final printed versions. Four of the notebook articles (“Influence of domestic slavery on Government,” “Influence of dependent dominions on Government,” “Checks devised in Democracies marking self-distrust,” and “Federal Governments”) were never printed in the National Gazette, perhaps because some of them, discussing unattractive aspects of republicanism, were therefore unsuited to the polemic purpose of the series. Thirteen of the National Gazette essays (including the two “Money” articles probably written earlier) have no connection with the material in the notebook.
Authorship of the National Gazette essays is further clarified by a bound volume of that newspaper, now in the Library of Congress, in which JM initialed seventeen of his eighteen articles. The editors are grateful to Paul H. Smith for his confirming investigation of that volume. The one essay on which JM’s initials do not appear, “Government” (31 Dec. 1791), when compared with the manuscript version, can be attributed with certainty to JM. On 27 Mar. 1838 Dolley Madison sent to John Quincy Adams transcripts of the National Gazette essays “Population and Emigration” (19 Nov. 1791) and “Consolidation” (3 Dec. 1791). Her letter and transcripts (MHi: Adams Papers) and JM’s own Notes on Emigration, ante 19 November 1791, further substantiate the authorship of those essays.
When writing the National Gazette essays, JM drew on researches he had begun during the mid-1780s. He had a long-standing interest in ancient history and the lessons it could provide for government in his own time. His most extensive notes were those on Ancient and Modern Confederacies, April–June? 1786 (PJMWilliam T. Hutchinson et al., eds., The
          Papers of James Madison (vols. 1–10, Chicago, 1962–77; vols. 11—, Charlottesville,
        Va., 1977—)., IX, 3–22). While preparing The Federalist, Nos. 18 and 63, he wrote Additional Memorandums on Ancient and Modern Confederacies, ante 30 Nov. 1787 (PJMWilliam T. Hutchinson et al., eds., The
          Papers of James Madison (vols. 1–10, Chicago, 1962–77; vols. 11—, Charlottesville,
        Va., 1977—)., X, 274–81). In the Notes for the National Gazette Essays, ca. 19 Dec. 1791–3 Mar. 1792, he cited works that he had previously consulted when compiling the notes and additional memorandums on ancient and modern confederacies. In his essays, he sometimes considered (if only to contradict) the political theories of the French philosophers Rousseau and Montesquieu. Jefferson had invited him to make use of his library in Philadelphia and no doubt JM accepted the invitation (Jefferson to JM, 13 Mar. 1791, PJMWilliam T. Hutchinson et al., eds., The
          Papers of James Madison (vols. 1–10, Chicago, 1962–77; vols. 11—, Charlottesville,
        Va., 1977—)., XIII, 405). In The Federalist he had amply demonstrated his grasp of original texts on ancient history, but in the National Gazette essays he gleaned references to Aristotle, Thucydides, and Pliny from Jean-Jacques Barthélemy’s Voyage du jeune Anacharsis, an eighteenth-century moralizing novel and compendium of classical literature which Jefferson had purchased for him in France (Jefferson to JM, 12 Jan. 1789, PJMWilliam T. Hutchinson et al., eds., The
          Papers of James Madison (vols. 1–10, Chicago, 1962–77; vols. 11—, Charlottesville,
        Va., 1977—)., XI, 413).

William Cabell Rives considered JM’s National Gazette essays “wholly free from any taint of party spirit” (Life of Madison, III, 250), but a close reading and comparison with JM’s speeches in the Second Congress suggest the essays spoke directly to issues that were then contributing to partisan polarization. In his speech of 16 February 1792, JM denounced an apportionment proposal because “the proposition breaks down the barriers between the State and General Governments, and involves a consolidation” (see headnote to speech of 22 Mar.). Consolidation had long been a monarchical heresy to him (The Federalist No. 62, PJMWilliam T. Hutchinson et al., eds., The
          Papers of James Madison (vols. 1–10, Chicago, 1962–77; vols. 11—, Charlottesville,
        Va., 1977—)., X, 537). He devoted his second National Gazette essay to the same subject (3 Dec. 1791) and anathematized consolidation as “the high road to monarchy” in his “Government of the United States” (4 Feb. 1792).
JM advocated popular charters as means of “discomfiting the partizans of anti-republican contrivances” (“Charters,” 18 Jan. 1792). In “Parties” (ca. 23 Jan.) he abandoned the nonpartisan political ideal espoused by the Revolutionary generation to assert that “in every political society, parties are unavoidable.” In “Universal Peace” (31 Jan. 1792) he praised the French Constitution of 1791, as he did in the House debate on 10 March that reflected the growing political division over the French Revolution. He proposed a novel classification of political regimes in “Spirit of Governments” (18 Feb.) calculated to appeal to the politically active reading public. He first discussed “government operating by a permanent military force,” surely an unattractive prospect when standing armies were being denounced in the Second Congress. Among the expedients of “government operating by corrupt influence” were “bounties to favorites.” Hamilton’s “Report on Manufactures” of 5 December 1791 had proposed bounties to developing industries, and JM had opposed them on 6 February 1792 in his longest recorded speech of the first session.
The polemic content of the essays increased as the series continued. In “The Union. Who Are Its Real Friends?” (31 Mar.) JM attacked public debt (created by Hamilton’s funding system), speculators (the beneficiaries of that system), and monarchy and aristocracy (which readers were encouraged to identify with a funded public debt). During the summer of 1792 as the general election approached, political ill feelings worsened, and both sides resorted to the press to reach a popular audience. In “A Candid State of Parties” (22 Sept.) JM asserted that recent controversies had produced a partisan division which “is likely to be of some duration.… The Republican party, as it may be termed,… will naturally find their account … in banishing every other distinction than that between enemies and friends to republican government.” Irving Brant considered this essay the “political christening” of the phrase “Republican party” (Madison, III, 348). The National Gazette essays thus addressed the full range of issues dividing JM from his political opponents. These essays were both a symptom and a cause of the political realignment taking place in the early 1790s.
